DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7-8, filed 01/26/2022, with respect to 35 USC 102 have been fully considered and are persuasive.  The previous rejection of the claims has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mikio.
Allowable Subject Matter
Claims 3, and 6-8 are allowed.
Claim 3 is still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the 112 issues for claim, below, 1 are resolved.
The following is a statement of reasons for the indication of allowable subject matter: Claim 6, for which Claims 7-8 depends, and Claim 3 teaches a limitation: “a value obtained by subtracting the tip angle α from the tip angle β is 10° or smaller” that is not taught in the prior art of record and upon further search, examiner did not find prior art that would disclose the above limitations.
Mikio (KR20160033032) is the closest prior art of record.
Regarding Claim 6, Mikio teaches, in Fig. 1, Fig. 5 and Fig. 7,3 a ceramic electronic component comprising: external electrodes (20, 20s) having conductive resin layers (23) thereinside on respective two ends opposed to each other in a rectangular parallelepiped ceramic component body (Fig. 5), wherein when an opposing direction of two faces opposed to each other in the ceramic component body is defined as a first direction, an opposing direction of other two faces opposed to each other is defined as a second direction, an opposing direction 
[AltContent: textbox (beta)][AltContent: arc][AltContent: connector][AltContent: textbox (alpha)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    628
    1019
    media_image1.png
    Greyscale

Mikio does not disclose the above allowable limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § a tip angle α between an outer face of the tip portion of the wraparound portion of the underlying metal layer and a surface of the ceramic component body is smaller than a tip angle β  between an outer face of the tip portion of the wraparound portion of the intermediate metal layer and the surface of the ceramic component body” , and the claim also recites “the tip angle α is 3° or larger, and the tip angle β is 1° or larger” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because the two limitations seems to contradict each other when tip angle β is 1-3°. 
 Examiner recommends amending Claim 1 to add that “alpha and beta are both 20 degrees or smaller, and beta is larger than 3 degrees”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikio (KR20160033032).
Regarding Claim 1, Mikio teaches, in Fig. 1, Fig. 5 and Fig. 7,3 a ceramic electronic component comprising: external electrodes (20, 20s) having conductive resin layers (23) 
[AltContent: textbox (beta)][AltContent: arc][AltContent: connector][AltContent: textbox (alpha)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    628
    1019
    media_image1.png
    Greyscale

Regarding Claim 4. The ceramic electronic component according to claim 1, wherein the underlying metal layer is formed by applying and baking a metal paste (Fig. 5 description section, [KR- [0030])), the intermediate metal layer is formed by a wet or dry plating method (Fig. 5 description section, [KR-[0031]), the conductive resin layer is formed by applying and thermally curing a conductive resin (Fig. 5 description section, [KR-[0034]), and the external electrode layer is formed by a wet or dry plating method (Fig. 5 description section, [KR-[0036]) (MPEP 2113).

Regarding Claim 5. The ceramic electronic component according to claim 1, wherein the ceramic electronic component is a multilayer ceramic capacitor (see description of embodiments).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848